DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2022 has been entered.
Response to Arguments
Applicant's arguments filed 07/01/2022 have been fully considered, but they are not fully persuasive. The 35 USC § 103 rejection has been overcome. However, the updated 101 and updated 112 rejections of claims 1-20 are applied in light of Applicant's amendments.   
Applicant's arguments filed 02/04/2022 have been fully considered, but they are not fully persuasive. The updated 35 USC § 103 and 101 rejections of claims 1-20 are applied in light of Applicant's amendments.     
The Applicant argues that “integrate the recited judicial exception into a practical application of the exception since they reflect an improvement to the conventional methods for prioritizing the display of record field values in a master profile for merged records…Therefore, the claims, in additional to integrating the purported abstract idea to a practical application as discussed above, also include significantly more than the abstract idea itself, namely inventive concepts that transform the abstract idea into a patent-eligible invention.” (Remarks 07/01/2022)
In response, the Examiner respectfully disagrees. The claimed subject matter, is directed to an abstract idea by reciting mathematical relationships, mathematical formulas or equations, mathematical calculations, which falls into the “Mathematical concepts” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG.
The claimed subject matter is merely claims a method for calculating and analyzing information regarding record data.  Although it may be intended to be performed in a digital environment, the claimed subject matter (as currently claimed in the independent claim) speaks to the calculating and analyzing (modeling and determining scores). Such steps are not tied to the technological realm, but rather utilizing technology to perform the abstract idea (mathematical concepts). Additionally, the claimed subject matter can also be categorized as a Mental Process as it recites concepts performed in the human mind (observation and evaluation). The steps of calculating data, training/updating models, and generating a model can be performed by a human (mental process/pen and paper).  The practice of calculating information and constructing models with set parameters and timelines can be performed without computers, and thus are not tied to technology nor improving technology. 
The solution mentioned in the amended limitation is not implemented/integrated into technology and thus not an improvement to the technical field. Further, there is no integration into a practical application as the claims can be interpreted as humans per se, as the claims fail to tie the steps to technology; insignificant extra solution activities (which are merely calculating and/or analyzing data).
The steps relied upon by the Applicant as recited does not improve upon another technology, the functioning of the computer itself, or allow the computer to perform a function not previously performable by a computer. The claims do not mention to any use of a specialized computer and/or processor. The Applicant is using generic computing components (processors) to perform in a generic/expected way (obtaining and analyzing data).The abstract idea is not particular to a technological environment, but is merely being applied to a computer realm. The process of calculating and analyzing data specifically for data fields, and performing additional analysis can be done without a computer, and thus the claims are not “necessarily rooted", but rather they are utilizing computer technology to perform the abstract idea. The Examiner does not recognize any elements of the Applicant's claims and/or specification that would improve or allow the computer to perform a function(s) not previously performable by the computer, or improve the functioning of the computer itself. It is insufficient to indicate that the claims are novel and non-obvious, and thus contain “something more.” Just because the components may perform a specialized function does not mean that that the computer components are specialized. 
The Applicant mentions a trained machine learning framework. However, this is not to prove an improvement to the technology or something more. The machine learning recited in the claim is mentioned at a high level and is merely taking in data and spitting it out (black box); there is not mention how it is being done, nor is there any mention of the actual training of the machine (the claims merely recite a trained machine learning framework).  As such the application of the abstract idea of collecting and analyzing data fields, and performing correlation analysis is insufficient to demonstrate an improvement to the technology.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01. The claim recites “of merged records…". It is unclear what is being claimed. It is unclear where/how the merged records are coming from. 
The omitted steps are: matching records, followed by clustering records; see Applicant Spec. 0008 “The master profile construction process involves matching person records, followed by clustering sets of matched records as being records for the same person, and finally by merging a clustered set of records into one record that functions as a master profile.” Additionally, Applicant Spec., 0107 states “ FIG. 3 is an operational flow diagram illustrating a high-level overview of a method 300 for machine learning from data steward feedback for merging records (107).” From the description, it is clear that the steps described in FIG. 3 are for merging records. Thus, the system cannot utilize “merged records” without performing the essential steps necessary to produce merged records. Thus, the claims are indefinite and incomplete for omitting essential steps. The Examiner suggests including the proper steps to achieve merged records to overcome the rejection. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 15-20), computer program product (claims 8-14), and system (claims 1-7) are directed to potentially eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
 With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting mathematical relationships, mathematical formulas or equations, mathematical calculations, which falls into the “Mathematical concepts” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. 
The limitations reciting the abstract idea (Mathematical concepts), as set forth in exemplary claim 1, are: determine a first score based on applying a function to a feature of a first value in a field in a first record; determine a second score based on applying the function to the feature of a second value in the field in a second record; determine a first priority, based on the first score, for displaying the first value in the field in a first profile  of merged records comprising the first record and the second record, and a second priority, based on the second score, for displaying the second value in the field in the first profile of merged records comprising the first record and the second record; revise…  by a trained …framework which uses feedback associated with the first value and the second value  displayed in the first profile, at least one parameter associated with the function; determine a third score based on applying the function, associated with the revised at least one parameter revised…, to the feature of a third value in the field in a third record; determine a fourth score based on applying the function, associated with the revised at least one parameter, to the feature of a fourth value in the field in a fourth record; and determine a third priority, based on the third score, for displaying the third value in the field in a second profile  of merged records comprising the third record and the fourth record, and a fourth priority, based on the fourth score, for displaying the fourth value in the field in the second profile, …, the third value towards a top of the field in the second profile and the fourth value towards a bottom of the field in the second profile. Independent claims 8 and 15 recite the CRM and method for performing the system of independent claim 1 without adding significantly more. Thus, the same rationale/analysis is applied.
  With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to A system comprising: one or more processors; and a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors to… machine-learning… by the trained machine-learning framework… and  display, using corresponding priorities determined by the function revised by the trained machine-learning framework…; A computer program product comprising computer-readable program code to be executed by one or more processors when retrieved from a non-transitory computer- readable medium, the program code including instructions to… (as recited in claims 1 and 8).  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
 Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
 With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation(s) is/are directed to: A system comprising: one or more processors; and a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors to… machine-learning… by the trained machine-learning framework… and  display, using corresponding priorities determined by the function revised by the trained machine-learning framework…; A computer program product comprising computer-readable program code to be executed by one or more processors when retrieved from a non-transitory computer- readable medium, the program code including instructions to… (as recited in claims 1 and 8) for implementing the claim steps/functions.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  
 In addition, Applicant’s Specification (paragraph [0140]) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. See, e.g., Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
 In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself. Further, the courts have found the presentation of data to be a well-understood, routine, conventional activity, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)).
 The dependent claims (2-7, 9-14, and 16-20) are directed to the same abstract idea as recited in the independent claims, and merely incorporate additional details that narrow the abstract idea via additional details of the abstract idea. For example claims 2-7 “wherein determining the first score is further based on applying another function to another feature of the first value in the field in the first record, determining the second score is further based on applying the other function to the other feature of the second value in the field in the second record, determining the third score is further based on applying the other function, associated with the revised at least one parameter, to the other feature of the third value in the field in the third record, and determining the fourth score is further based on applying the other function,SUBSTITUTE SPECIFICATION - CLEAN COPY associated with the revised at least one parameter, to the other feature of the fourth value in the field in a fourth record; wherein determining the first score is further based on applying a second function to a second feature of a fifth value in a second field in the first record, determining the second score is further based on applying the second function to the second feature of a sixth value in the second field in the second record, the first priority is also for displaying the fifth value in the second field in the first profile, the second priority is also for displaying the sixth value in the second field in the first profile, the at least one parameter is also associated with the second function, and the feedback is also associated with the fifth value and the sixth value; wherein determining the third score is further based on applying the second function, associated with the revised at least one parameter, to the second feature of a seventh value in the second field in the third record, determining the fourth score is further based on applying the second function, associated with the revised at least one parameter, to the second feature of an eighth value in the second field in the fourth record, the third priority is also for displaying the seventh value in the second field in the second profile, and the fourth priority is also for displaying the eighth value in the second field in the second profile; wherein the feedback is received from a data steward and comprises the first value, the second value, and a preference for one of the first value and the second value; wherein the function is based on a frequency of a specific value occurring in a set of values; wherein the function is based on a general preference associated with a specific feature ”, without additional elements that integrate the abstract idea into a practical application and without additional elements that amount to significantly more to the claims.  The remaining dependent claims (9-14 and 16-20) recite the CRM and method for performing the system of claims 2-7. Thus, the same rationale/analysis is applied. Thus, all dependent claims have been fully considered, however, these claims are similarly directed to the abstract idea itself, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bunn; Paul. Floating Ranking Of Product Results, .U.S. Patent 8635212 A ranked list of first search results based on a search query may be associated with a first search category, and each first search result may be associated with a first score. A ranked list of second search results based on the search query may be associated with a second, different search category, and a second search result may be associated with a second score. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arif Ullah, whose telephone number is (571) 270-0161.  The examiner can normally be reached from Monday to Friday between 9 AM and 5:30 PM.
 If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Eric Stamber, can be reached at (571) 272-6724.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
 Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)./Arif Ullah/Primary Examiner, Art Unit 3683